Citation Nr: 1825767	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-29 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial compensable rating for athlete's foot.

2.   Entitlement to service connection for diabetes mellitus, type II.

3.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to an initial compensable rating for bronchitis.

6.  Entitlement to an initial rating in excess of 10 percent for a low back disability.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs

WITNESSES AT HEARING ON APPEAL

The Veteran, his son, and his friend


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to January 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the March 2012 rating decision denied service connection for PTSD.  A review of the record indicates that the Veteran may have PTSD and/or depression.  Accordingly, the Board has recharacterized the Veteran's claim more broadly as service connection for a psychiatric disorder, to include PTSD and depression.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The Veteran had a Board hearing in June 2017.  The record was held open for 30 days.  Thereafter, additional evidence was submitted.  This evidence, and other additional evidence, was submitted subsequent to the statement of the case issued in July 2014.  Waiver of RO consideration of the additional evidence is presumed given the date of the Veteran's substantive appeal.  See 38 U.S.C. § 7105(e).

The decision below addresses the issue of entitlement to an initial compensable rating for athlete's foot.  The remaining issues are addressed in the remand section following the decision.

FINDING OF FACT

The Veteran's athlete's foot affects less than 5 percent of his entire body and requires no more than topical therapy.


CONCLUSION OF LAW

The criteria for an initial compensable rating for athlete's foot have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.118, Diagnostic Codes (DCs) 7806, 7813 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Rating Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

DC 7813 pertains to evaluating athlete's foot (also called tinea pedis).  38 C.F.R. § 4.118.  The condition is then to be rated as disfigurement of the head, face or neck, scars, or dermatitis, depending upon the predominant disability.  The Veteran's predominant disability arising from athlete's foot more closely represents dermatitis than the other two.

Under DC 7806 for "dermatitis or eczema," a noncompensable rating is warranted when less than 5 percent of the entire body or less than 5 percent of exposed area is affected, and; no more than topical therapy is required during the past 12-month period.  A 10 percent rating is warranted when there is at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted when there is 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected; or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected; or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during the past 12-month period.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Facts and Analysis

The Veteran contends that his service-connected athlete's foot should be compensably rated.  In this regard, the Veteran reported during the June 2017 Board hearing that he may be prescribed topical corticosteroids.  Thereafter, in July 2017, the Veteran submitted two prescriptions for topical medications, one of which is a topical corticosteroid.  However, these prescriptions note that they are for treatment of the Veteran's hands rather than his feet.

The Veteran was afforded a VA examination in regard to this claim in January 2012.  The Veteran reported experiencing sensitive feet, swelling, and foot odor.  The examiner diagnosed the Veteran with athlete's foot.  He reported that the Veteran was prescribed topical medications to treat this condition, but not corticosteroids or other immunosuppressive medications.  The examiner found that the Veteran's athlete's foot covered less than 5 percent of his total body area and none of his exposed body area.

The Veteran was afforded another examination in regard to this claim in May 2013.  The examiner diagnosed the Veteran's skin disability as tinea pedis.  She reported that this condition was treated with Tinactin, but did not report the use of systemic corticosteroids or other immunosuppressive medications.  The examiner found that the Veteran's skin disability covered less than 5 percent of his total body area and none of his exposed body area.  She further noted that the condition does not result in any functional impact in the Veteran's ability to work.

In consideration of this evidence, the Board finds that the Veteran's athlete's foot affects less than 5 percent of his body and requires no more than topical therapy.  The VA examinations showed this level of area affected and there is no evidence of record showing that this condition affects 5 percent or more of the Veteran's body.  Moreover, none of the topical therapy prescribed for this condition constitutes systemic corticosteroids or other immunosuppressive medication.  See Johnson v. Shulkin, 862 F.3d 1351 (Fed. Cir. 2017).  These reports are the most probative as to the severity level of the condition.  Furthermore, although the evidence of record shows the Veteran was prescribed topical corticosteroids, such medication was prescribed for his hands rather than a skin disability of the feet.  The service-connected disability pertains solely to the feet.  Therefore, the evidence weighs against a finding of greater than topical therapy.

In sum, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and an initial compensable rating for service-connected athlete's foot is not warranted.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Although the Board is remanding other issues for further development, remand is not necessary for the claim decided herein as there is no reasonable possibility that further assistance would further substantiate this claim.  See 38 C.F.R. § 3.159(d).


ORDER

An initial compensable rating for athlete's foot is denied.


REMAND

The Veteran contends that he has diabetes mellitus, type II, due to herbicide exposure during service in Thailand.  In this regard, he reports that during such service he was present on the perimeter of his Air Force Base two or more times per week while moving containers.  He also reported being placed on sentry duty at the base perimeter while the base was on alert for attacks.  The Veteran's service personnel records (SPRs) show that he served as a weapons mechanic at Nakhon Phanom Royal Thai Air Force Base (RTAFB) in Thailand.  In addition, a letter from a private physician written in February 2017 indicates that he has been diagnosed with diabetes.  

Air Force veterans who served at certain RTAFBs in Thailand, including Nakhon Phanom, as security policemen, security patrol dog handlers, members of the security police squadron, or otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation, or other credible evidence of record shall be presumed to have been exposed during such service to herbicide.  Veterans Benefits Administration (VBA) Manual M21-1, IV.ii.1.H.5.b.  Therefore, the Veteran should be afforded a VA examination to determine if he has diabetes mellitus, type II.

The Veteran also contends that he has PTSD due to events he experienced while stationed in Thailand.  In this regard, during the June 2017 Board hearing, the Veteran reported that his Air Force Base was placed on high alert of enemy attack and he was stationed alone on sentry duty at the perimeter of the base.  He also reported that he was set to go on a rescue attempt for a ship that had been captured, but was ultimately not sent.  VA treatment records associated with the file in January 2012 show that, in June 2010, the Veteran reported having nightmares related to his service in Thailand.  Thereafter, an October 2010 VA treatment record contains an assessment noting depression, but not clinically significant PTSD symptoms.  Subsequently, during VA treatment in February 2011, he was found to meet some, but not all, criteria for PTSD.  The Board finds that the low threshold requirement has been met for a VA examination, and that remand is required to address the nature and etiology of all psychiatric disorders present during the period on appeal.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In addition, the Veteran contends that he has sleep apnea that began during his military service.  In this regard, the Veteran reported in his September 2010 claim form that his sleep apnea began in 1975.  During the June 2017 Board hearing, he reported that, during the 1990's, some of his friends and his son told him they witnessed him stop breathing while he was asleep.  A private treatment record from March 2006 contains a report that the Veteran has severe obstructive sleep apnea.  However, he has not yet been afforded a VA examination in regard to this claim. The Board finds that the low threshold requirement has been met for a VA examination, and that remand is required to address the nature and etiology of his sleep apnea.  Id. 

The Veteran further contends that his service-connected bronchitis is compensably disabling.  In this regard, the Veteran reported during the June 2017 Board hearing that he gets colds which affect his lungs and prevent him from walking short distances or climbing long flights of stairs.  While the Veteran was afforded VA examinations in regard to this claim in January 2012 and May 2013, pulmonary function tests (PFTs) were not performed during such examinations.  Therefore, remand is required to ascertain the nature and severity of his service-connected bronchitis.

Finally, the Veteran contends that he should have a higher initial rating for his service connected low back disability.  In this regard, the Veteran was afforded VA examinations to assess the severity of this disability in January 2012 and May 2013 and an addendum opinion was provided in July 2014.  However, these reports do not include detailed range of motion findings or findings regarding functional loss, per the recent precedential decisions of Correia v. McDonald, 28 Vet. App. 158 (2016) (instructing that VA orthopedic examinations should include tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing (if applicable) and, if possible, with the range of the opposite undamaged joint), and Sharp v. Shulkin, 29 Vet. App. 26 (2017) (outlining VA examiners' obligation to elicit information regarding flare-ups of a musculoskeletal disability if the examination is not conducted during such a flare-up, and to use this information to characterize additional functional loss during flare-ups).  Therefore, this claim is remanded for a VA examination to obtain retrospective findings in accordance with Correia and Sharp based on the historic range of motion testing noted above.

In addition, while on remand, updated VA treatment records should be associated with the file.

Accordingly, these claims are REMANDED for the following actions:

1.  Obtain VA treatment records from September 2011.

2.  Thereafter, schedule the Veteran for an appropriate VA examination in connection with the diabetes mellitus, type II, claim.  The examiner should review the file.  Any indicated evaluations, studies, and tests should be conducted.

The examiner should state whether the Veteran has, or has had diabetes mellitus, type II, at any time since September 2010.

A detailed rationale for all opinions should be provided.

3.  Also, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of all currently diagnosed psychiatric disorders.  The examiner should review the file.  Any indicated evaluations, studies, and tests should be conducted.

(A) Identify all of the Veteran's psychiatric disorders, to include whether he meets the criteria for PTSD, experienced during the claim period (since September 2010).

(B) If the examiner finds that the Veteran meets the diagnostic criteria for PTSD, indicate whether such diagnosis is the result of his reported stressors during service in Thailand.

(C) For each currently diagnosed psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that any such disorder had its onset during, or is otherwise related to, the Veteran's military service. 

A detailed rationale for all opinions should be provided.

4.  Also, schedule the Veteran for an appropriate VA examination to address the nature and etiology of his sleep apnea.  The examiner should review the file.  Any indicated evaluations, studies, and tests should be conducted.

The examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea had its onset during, or is otherwise related to, his service.

A detailed rationale for all opinions should be provided.

5.  Also, schedule a VA examination by an appropriate medical professional to assess the nature and severity of the Veteran's service-connected bronchitis.  The examiner should review the file.

Any indicated evaluations, studies, and tests should be conducted, including PFTs.

A detailed rationale for all opinions should be provided.

6.  Also, schedule a VA examination by an appropriate medical professional to assess the severity of the Veteran's service-connected low back disability.  After reviewing the Veteran's claims file and eliciting the history of his low back symptoms, to specifically include any symptoms and functional impact that he experiences during flare-ups of this disability, the examiner should conduct a relevant clinical examination.  

The Veteran's low back should be tested for pain in both weight-bearing and nonweight-bearing positions, and on both active and passive motion.  If the examination is not conducted during a flare-up, the examiner should estimate the amount in degrees of range of motion lost due to flare-ups and the functional impact of flare-ups based on the Veteran's reports.  

In addition, the examiner should estimate the amount in degrees of range of motion lost due to pain in both weight-bearing and nonweight-bearing positions, and on both active and passive motion experienced by the Veteran at the time of VA examinations conducted in January 2012 and May 2013.  The examiner should also estimate the amount in degrees of range of motion lost due to flare-ups experienced by the Veteran at the time of VA examinations conducted in January 2012 and May 2013. 

Furthermore, the examiner should also identify and comment on all neurological symptoms associated with the Veteran's low back disability, to include symptoms of the lower extremities.  Any neurological manifestations should be described in detail, including the specific nerve affected and degree of impairment.

If any such opinions cannot be provided, the examiner must make clear that he or she has considered all relevant, procurable data, but that any member of the medical community at large could not provide such an opinion without resorting to speculation.  

A detailed rationale for all opinions should be provided.

7.  Finally, readjudicate the claims remaining on appeal.  If the claims are not granted in full, issue the Veteran and his representative a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


